DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of “A herb grinder” in the preamble of claim 1, render the claims indefinite, since the preamble is conveying that claims are to a grinder, but the body of the claim does not provide any structure to the grinder. Therefore, it is unclear what apparatus applicant is intending to encompass. How does the material being grinded?
With respect to claims 2-3: the claims language is confusing since it is not clear whether “at least one hole” in line 1 is one of plurality of circular holes as in line 3 of claim 1 from which claim 3 depends or is an additional one. 
Claim 3 is indefinite because the phrase "a surface in at least one hole extending between the first surface and the second surface has a roughened texture" appears to be inaccurate given the teaching in the specification and the illustrations in the drawings (it appears that a surface around the hole may has a roughened texture). Where is the roughened texture? Clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al (US 2015/0272396).
Smith et al discloses in Figs. 1-3, a grinder comprising: a metal sheet having a first surface 14 and second surface 12 opposite the first surface; a plurality of circular holes 18 in the sheet extending between the first surface and the second surface; wherein each hole has a first radius at the first surface, and a second radius at the second surface, and wherein the first radius is larger than the second radius (Fig. 2A) wherein the first surface has a reduced height region between adjacent holes forming a narrow edge between the adjacent holes 2B.
Indication of allowability of claim 3 is being withheld subject to the 35USC 112 rejection set forth above. 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose grinder.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/Primary Examiner, Art Unit 3725